Exhibit 10.1

Dated 11th October, 2007

UNILEVER PLC

- and -

UNILEVER N.V.

- and -

JOHNSONDIVERSEY, INC.

 

--------------------------------------------------------------------------------

UMBRELLA AGREEMENT

IN RESPECT OF PROFESSIONAL PRODUCTS

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

[EXPLANATORY NOTE: CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN

OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE

SYMBOL “[**]” HAS BEEN INSERTED IN PLACE OF THE PORTIONS SO OMITTED.]

THIS UMBRELLA AGREEMENT is made the 11th day of October, 2007

BETWEEN:

 

(1) UNILEVER PLC, a company incorporated in England and Wales (registered number
41424) whose registered office is at Port Sunlight, Wirral, Merseyside CH62 4UJ,
United Kingdom, (“PLC”) and UNILEVER N.V., a company incorporated in The
Netherlands whose corporate seat is in Rotterdam and whose registered office is
at Weena 455, 3013 A.L. Rotterdam, The Netherlands (“NV”, and together with PLC,
“Unilever”);

AND

 

(2)

JOHNSONDIVERSEY, INC., a Delaware corporation whose principal place of business
is at 8310 16th Street, Sturtevant, Wisconsin, 53177-0902, USA
(“JohnsonDiversey”).

WHEREAS:

 

(A)

Pursuant to a Master Sales Agency Agreement dated 3rd May, 2002 (as amended)
(the “Former MSA Agreement”) between Unilever and JohnsonDiversey (formerly
known as S.C. Johnson Commercial Markets, Inc), the Unilever Affiliates
appointed the JD Affiliates to act as their agents (or commissionaire or
distributor, as the case may be) in respect of the promotion and sale of the
certain professional and other products under trade marks of the Unilever Group
into professional channels on their behalf in the Territories, either on the
terms and conditions of the Former MSA Agreement or, where local law required
this, under local sales agency, commissionaire, distributor or similar
agreements entered into by members of their respective Groups pursuant to the
Former MSA Agreement (“Local Agreements”).

 

(B) As of and with effect from the Commencement Date, the Parties have agreed to
terminate the Former MSA Agreement in so far as it relates to all relevant
territories, other than the MSA Territories.

 

(C) As of and with effect from the Commencement Date, the Parties have agreed to
enter into the MLA, the MSA and the MDA.

 

(D) The Parties wish to enter into this Agreement to record their agreement with
regard to those matters specified herein in connection with the overall
arrangements between the Parties under the MSA, MLA and the MDA, including
without limitation termination thereof under the circumstances specified in this
Agreement, on the terms and conditions of this Agreement.



--------------------------------------------------------------------------------

NOW IT IS AGREED AS FOLLOWS:

 

1. Definitions and Interpretations

 

1.1 In this Agreement, the following words shall have the following meanings:

 

“Additional Agency Fee”    Has the meaning set out in the Former MSA Agreement.
“Agreed Form”    Means, in relation to any document, such document in the form
initialled for the purposes of identification only by or on behalf of each of
the Parties and attached to this Agreement. “Amortised Professional Packs Early
Termination Fee”    Has the meaning set out in, and is calculated pursuant to,
Schedule 1. “Annual Sales Threshold”    Means, for each Region, 75% (seventy
five per cent) of the aggregate of Base Year Sales for each of the Territories
in that Region (expressed in Dollars) for the relevant Fiscal Year and, for the
Area, the aggregate of the Annual Sales Thresholds of each of the Regions
(expressed in Dollars) for the relevant Fiscal Year. “Area”    Means the area
comprising all of the Territories together. “Base Year Sales”   

Means:

 

(A)   for the first Fiscal Year during the Term, the Dollar amount specified for
each Territory in the third column of Schedule 2;

 

(B)   for the second Fiscal Year during the Term, the local currency amount
specified for each Territory in the second column of Schedule 2, as changed by
Indexation on the first Business Day of the second Fiscal Year, and converted
where applicable into Dollars at the exchange rate set forth in respect of such
Territory in the fourth column of Schedule 2;

 

(C)   for each of the third, fourth and fifth Fiscal Years during the Term, the
Base Year Sales for each Territory for the immediately preceding Fiscal Year in
local currency, as changed by Indexation on the first Business Day of each such
Fiscal Year, and converted where applicable into Dollars at the exchange rate
set forth in respect of such Territory in the fourth column of Schedule 2;

 

(D)   for the sixth Fiscal Year during the Term, the Net Proceeds of Sale in
each Territory during the fifth Fiscal Year in Dollars, converted where
applicable from the local currency of such Territory at the respective average
exchange rate for the fifth Fiscal Year as used by JohnsonDiversey in the
preparation of its audited financial statements for the fifth Fiscal Year (the
“New Exchange Rates”);

 



--------------------------------------------------------------------------------

  

(E)   for the seventh Fiscal Year during the Term, the Net Proceeds of Sale in
each Territory during the fifth Fiscal Year in local currency, as changed by
Indexation on the first Business Day of the seventh Fiscal Year, and converted
where applicable into Dollars at the New Exchange Rate;

 

(F)    for each of the eighth, ninth and tenth Fiscal Years during the Term, the
Base Year Sales for each Territory for the immediately preceding Fiscal Year in
local currency, as changed by Indexation on the first Business Day of each such
Fiscal Year, and converted where applicable into Dollars at the respective New
Exchange Rates;

 

PROVIDED that, in each case, on an annual basis and before the end of the first
quarter of the following Fiscal Year, Unilever and JohnsonDiversey shall jointly
review the Base Year Sales and shall (to the extent not already taken into
account in calculating the Base Year Sales) use reasonable endeavours to agree
any adjustment necessary to take reasonable account of (i) any Products or
Territory in respect of which the MLA or the MSA, as the case may be, have been
terminated in accordance with clause 16.2(B) of the MLA or clause 11.2(F) of the
MSA during the preceding Fiscal Year; (ii) any material deletion or material
addition to the Products (including without limitation as a result of a change
to the minimum pack size under the MLA or increases in the smallest pack size of
products under the MSA) during the preceding Fiscal Year; and (iii) any Trade
Mark or Territory added to the MSA and/or the MLA during the preceding Fiscal
Year.

“Commencement Date”    Means 1st January, 2008 or such later date, being the
first day of a calendar quarter, as the Parties may agree. “Commercial Agents
Directive”    Has the meaning set out in the MSA. “Consumer Packs Early
Termination Fee”    Has the meaning set out in Schedule 1. “Control”    Has the
meaning set out in the MLA.



--------------------------------------------------------------------------------

“Delayed Transition Date”    Has the meaning set out in Clause 4.3. “Delayed
Transition Territory”    Has the meaning set out in Clause 4.3. “Distribution
Products”    Has the meaning set out in Schedule 4. “Distribution Territories”
   Has the meaning set out in Schedule 4. “Early Termination Fee”    Means, in
respect of each Fiscal Year during the Term, the amount calculated in accordance
with Schedule 1. “Final Additional Agency Fee Amounts”    Has the meaning set
out in Clause 8.1. “Fiscal Year”    Has the meaning set out in the MLA. “Former
MSA Agreement”    Means the Master Sales Agency Agreement dated 3rd May, 2002
between the Parties, as amended and extended pursuant to a letter of agreement
dated 30th April, 2007. “Group”    Means, in relation to Unilever, the Unilever
Group and, in relation to JohnsonDiversey, the JohnsonDiversey Group, in each
case from time to time. “Gross Profits”    Has the meaning set out in the MLA.
“Index”   

Means:

 

(A)   in the United States, the Consumer Price Index (CPI-U) as reported by the
Bureau of Labour Statistics of the US Department of Labour;

 

(B)   in the United Kingdom, the all items retail prices index issued by United
Kingdom National Statistics from time to time; and

 

(C)   in each other Territory, the most commonly used consumer prices index
published in such Territory by official sources from time to time,

 

or, in any such case, such other index as may replace or be the closest
equivalent to any of the above or which Unilever and JohnsonDiversey may
otherwise from time to time agree in writing.



--------------------------------------------------------------------------------

“Indexation”    Means increasing or decreasing the relevant amount by the same
proportion as the relevant Index has increased or decreased over the relevant
year. “Inter-Affiliate Licence”    Has the meaning set out in the MLA. “JD
Affiliate”    Means, for any Territory, the member of the JohnsonDiversey Group
specified in relation to such Territory in the MLA, MSA and/or MDA or any
successor in business to such member of the JohnsonDiversey Group.
“JohnsonDiversey Group”    Means any company in which JohnsonDiversey directly
or indirectly owns or controls the voting rights attaching to not less than 50%
of the issued share capital, or controls directly or indirectly the appointment
of a majority of the board of management. “Local Additional Agency Fees”    Has
the meaning set out in the Former MSA Agreement. “Local Agreement”    Has the
meaning set out in Recital (A) to this Agreement. “MDA”    Means the
distribution terms set out in Schedule 4 to this Agreement which shall apply as
between the relevant Unilever Affiliate and the relevant JD Affiliate in each of
the Distribution Territories with effect from the Commencement Date in
accordance with this Agreement. “MLA”    Means the Master Sub-Licence Agreement
to be entered into between the Parties in the Agreed Form on the Commencement
Date pursuant to this Agreement. “MLA Territories”“    Means the Territories, as
defined in the MLA. “MSA”    Means the Amended and Restated Master Sales Agency
Agreement to be entered into between the Parties in the Agreed Form on the
Commencement Date pursuant to this Agreement. “MSA Territories”    Means the
Territories, as defined in the MSA. “Net Proceeds of Sale”    Has the meaning
set out in the MLA. “Notice”    Means a notice, notification or other
communication given or served in accordance with this Agreement and “Notify”
shall be construed accordingly. “Operating EBITDA”    Has the meaning set out
in, and shall be calculated in accordance with Clause 10A and Clause 10B, as
appropriate.



--------------------------------------------------------------------------------

“Operational Protocol”    Has the meaning set out in the MLA and/or the MSA.
“Parties”    Means Unilever and JohnsonDiversey and “Party” shall be construed
accordingly. “Proceedings”    Means any proceeding, suit or action arising out
of or in connection with this Agreement. “Products”    Has the meaning set out
in the MLA (“MLA Products”) and /or the MSA (“MSA Products”) and/or means the
Distribution Products. “Professional Packs Early Termination Fee”    Has the
meaning set out in Schedule 1. “Region”    Means such one of the following three
regions (and “Regions” means such two or more of them) as the context requires:
(1) Europe (excluding Turkey); (2) Asia (including Japan, Australia and New
Zealand), Africa, the Middle East and Turkey; (3) North America and Latin
America (including Mexico and the Caribbean). “Replacement Agreement”    Has the
meaning set out in the MLA and/or the MSA. “Restated Stockholders’ Agreement”   
Means the Amended and Restated Stockholders’ Agreement to be entered into
between JohnsonDiversey, Commercial Markets Holdco, Inc. and Marga BV in the
Agreed Form on the Commencement Date pursuant to this Agreement. “Retained MSA
Amounts”    Means the amounts which are due from each relevant JD Affiliate to
the corresponding Unilever Affiliate as at the Commencement Date in respect of
(i) any receivables and other amounts retained by each such JD Affiliate
pursuant to clause 9.6 of the Former MSA Agreement; and (ii) any working capital
Float (as defined in the Former MSA Agreement) and other amounts advanced by
each such Unilever Affiliate by way of working capital Float to each such JD
Affiliate pursuant to clause 9.7 of the Former MSA Agreement, in each of (i) and
(ii) as at the Commencement Date. “Royalty”    Has the meaning set out in the
MLA. “Service Document”    Means any writ, summons, order, judgement or other
document relating to or in connection with any Proceedings.



--------------------------------------------------------------------------------

“Term”    Means the period beginning on the Commencement Date and ending on the
tenth (10th) anniversary of the Commencement Date, unless terminated earlier or
extended in accordance with Clause 11. “Territories”    Has the meaning set out
in the MLA and /or the MSA and/or means the Distribution Territories. “Trade
Marks”    Means, in relation to each Product, the marks, logos and brands of the
Unilever Group by reference to which that Product is promoted or sold by the
JohnsonDiversey Group in accordance with the MLA, MSA or MDA, as the case may
be. “Unilever Affiliate”    Means, for any Territory, the member of the Unilever
Group specified in relation to such Territory in the MLA, the MSA and/or the MDA
or any successor in business to such member of the Unilever Group. “Unilever
Group”    Means PLC, NV and any company in which either or both together
directly or indirectly owns or controls the voting rights attaching to not less
than 50% of the issued share capital, or controls directly or indirectly the
appointment of a majority of the board of management.

 

1.2 In construing this Agreement, unless otherwise specified:

 

  (A) references to Clauses and Schedules are to clauses of, and schedules to,
this Agreement;

 

  (B) use of any gender includes the other gender;

 

  (C) references to a “person” shall be construed so as to include any
individual, firm, company or other body corporate, government, state or agency
of a state, local or municipal authority or government body or any joint
venture, association or partnership (whether or not having separate legal
personality);

 

  (D) a reference to any statute or statutory provision shall be construed as a
reference to the same as it may have been, or may from time to time be, amended,
modified or re-enacted;

 

  (E) any reference to a “day” (including within the phrase “Business Day”)
shall mean a period of 24 hours running from midnight to midnight;

 

  (F) references to times are to London times;

 

  (G) references to “indemnifying” any person against any circumstance include
indemnifying and keeping him harmless, on an after tax basis, from all actions,
claims and proceedings from time to time made against him and all loss, damage,
payments, costs or expenses suffered made or incurred by him as a consequence of
that circumstance that are properly recoverable under English law;



--------------------------------------------------------------------------------

  (H) a reference to any other document referred to in this Agreement is a
reference to that other document as amended, varied, novated or supplemented
(other than in breach of the provisions of this Agreement) at any time;

 

  (I) headings and titles are for convenience only and do not affect the
interpretation of this Agreement;

 

  (J) a reference to any English legal term for any action, remedy, method of
judicial proceeding, legal document, legal status, court, official or any legal
concept or thing shall in respect of any jurisdiction other than England be
treated as a reference to any analogous term in that jurisdiction;

 

  (K) the rule known as the ejusdem generis rule shall not apply and accordingly
general words introduced by the word “other” shall not be given a restrictive
meaning by reason of the fact that they are preceded by words indicating a
particular class of acts, matters or things;

 

  (L) general words shall not be given a restrictive meaning by reason of the
fact that they are followed by particular examples intended to be embraced by
the general words; and

 

  (M) references to currencies means the legal currency in its respective
jurisdiction and, in particular, “Dollars” means United States dollars, “Euro”
means euros issued by any of the participating member states of the European
Union, and “Sterling” means pounds sterling issued by the United Kingdom.

 

1.3 The Schedules form part of this Agreement and shall have the same force and
effect as if expressly set out in the body of this Agreement, and any reference
to this Agreement shall include the Schedules.

 

2. Capacity

 

2.1 Unilever are entering into this Agreement for themselves and as agent for
each Unilever Affiliate and JohnsonDiversey is entering into this Agreement for
itself and as agent for each JD Affiliate.

 

2.2 Where in this Agreement a Unilever Affiliate or a JD Affiliate is expressed
to have an obligation, the expression of that obligation shall be construed as
Unilever or JohnsonDiversey (as the case may be) agreeing on behalf of the
relevant Unilever Affiliate or JD Affiliate to assume such obligation.

 

2.3 Notwithstanding any other provision of this Agreement:

 

  (A) Unilever shall procure, as regards any Unilever Affiliate and its
Territory, that such Unilever Affiliate complies with its obligations under this
Agreement; and



--------------------------------------------------------------------------------

  (B) JohnsonDiversey shall procure, as regards any JD Affiliate and its
Territory, that such JD Affiliate complies with its obligations under this
Agreement.

 

3. Termination of Former MSA Agreement and Local Agreements in the Former MSA
Territories

 

3.1 Subject to Clause 4.3, as at and with effect from the Commencement Date, the
Former MSA Agreement shall be and is hereby terminated by mutual agreement of
Unilever and JohnsonDiversey in so far as it relates to all territories, other
than the MSA Territories (the “Former MSA Territories”).

 

3.2 Subject to Clause 4.3, as at and with effect from the Commencement Date,
each Local Agreement relating to any Former MSA Territory shall be and is hereby
terminated by mutual agreement of the relevant Unilever Affiliate and the
relevant JD Affiliate that are parties to such Local Agreement, and Unilever and
JohnsonDiversey hereby agree and undertake to procure such termination in
accordance with this Agreement.

 

3.3 The Unilever Affiliates and the JD Affiliates in the Former MSA Territories
shall where necessary or desirable, or where reasonably requested by the other,
execute such agreements or other documents, make such filings or notifications
and take such other steps in the Former MSA Territory as may be reasonably
required to give effect to the termination of the Former MSA Agreement and any
Local Agreement in such Former MSA Territory in accordance with this Agreement.
The terms of any such local termination agreement shall so far as possible be
consistent with the terms of this Agreement and shall be the minimum necessary
to give effect to this Agreement and to comply with any relevant requirements of
local law.

 

3.4 Unilever and the Unilever Affiliates in the Former MSA Territories and
JohnsonDiversey and the JD Affiliates in the Former MSA Territories hereby waive
all notice requirements in the Former MSA Agreement, any Local Agreement in the
Former MSA Territories or otherwise in respect of the terminations referred to
in Clauses 3.1 and 3.2 and acknowledge and agree that clause 11.5 of the Former
MSA Agreement shall not apply to the terminations effected by or pursuant to
this Agreement.

 

3.5 Unilever and the Unilever Affiliates in the Former MSA Territories and
JohnsonDiversey and the JD Affiliates in the Former MSA Territories shall comply
with clause 12 of the Former MSA Agreement, and any equivalent provisions in any
Local Agreement in the Former MSA Territories, in each of the Former MSA
Territories, save in each case as amended or provided by this Agreement and save
that, notwithstanding any provision to the contrary in the Former MSA Agreement
or any Local Agreement in the Former MSA Territories:

 

  (A) the JD Affiliate in each MLA Territory or MSA Territory shall not be
required to return to the Unilever Affiliate in each such Territory any
inventory stocks of products that are Products under the MLA or the MSA (other
than any such Products as are determined to be obsolete in accordance with
Unilever’s Accounting Policy Manual, which the JD Affiliate shall, as directed
by the Unilever Affiliate, either return to the Unilever Affiliate or dispose of
in accordance with the Unilever Affiliate’s instructions) or other materials
relating thereto, including, but not limited to, catalogues, sales literature
and samples;



--------------------------------------------------------------------------------

  (B) neither Unilever nor any Unilever Affiliate shall pay any Local Additional
Agency Fee to JohnsonDiversey or to any JD Affiliate upon termination (in so far
as it relates to the Former MSA Territories) of the Former MSA Agreement or any
Local Agreement in respect of the Former MSA Territories. For the avoidance of
doubt , neither Unilever nor any Unilever Affiliate in any MSA Territory shall
be obliged to pay any Local Additional Agency Fee to JohnsonDiversey or to any
JD Affiliate as consequence of the arrangements set forth in this Agreement;

 

  (C) Save as provided in this Agreement, each JD Affiliate shall pay to the
corresponding Unilever Affiliate all amounts required to be paid under the
Former MSA Agreement and/or any Local Agreement in respect of Former MSA
Territories (after set-off, where applicable, of the amount of any Agency Fee
(as defined in the Former MSA Agreement) payable in respect of the Net Proceeds
of Sale (as defined in the Former MSA Agreement) for the same period but without
set-off in respect of Local Additional Agency Fee for the period prior to the
Commencement Date (or in relation to any Delayed Transition Territory, the
Delayed Transition Date) (the “Final Period”)) on or before the expiry of 10
(ten) Business Days following the Commencement Date (or in relation to any
Delayed Transition Territory, the Delayed Transition Date);

 

  (D) Each JD Affiliate in the Former MSA Territories shall at its own cost and
expense be entitled to recover from customers all sums in respect of sales of
products in the Former MSA Territories under the Former MSA Agreement and
related VAT, sales tax and duty for the period prior to the Commencement Date
(or in relation to any Delayed Transition Territory, the Delayed Transition
Date) after the payment pursuant to sub-clause (C) above is made. No JD
Affiliate in the Former MSA Territories shall be required to comply with the
obligations contained in clauses 12.1(E)(ii) and (iii) of the Former MSA
Agreement.

 

  (E) Compliance by JD Affiliates in the Former MSA Territories with clause
12.1(C) of the Former MSA Agreement shall be without prejudice to and shall not
affect any rights exercisable by them in accordance with the MLA or MDA.

 

4. Transactions on the Commencement Date

 

4.1 Subject to and conditional upon the termination of the Former MSA Agreement
with respect to the Former MSA Territories (except as provided in Clause 4.3)
and as provided in clause 4.2, on the Commencement Date:

 

  (A) The Parties shall execute the MSA.

 

  (B) The Parties shall execute the MLA.

 

  (C) Subject to Clause 4.3, Unilever shall procure the execution by the
relevant Unilever Affiliates of an Inter-Affiliate Licence in respect of each
MLA Territory.



--------------------------------------------------------------------------------

  (D) Subject to Clause 4.3, JohnsonDiversey shall execute, or procure the
execution by the relevant JD Affiliates of, an Inter-Affiliate Licence in
respect of each MLA Territory.

 

  (E) The Parties shall execute, or procure the execution by the relevant
members of their respective Groups of, any agreements necessary to give effect
to any amendments required to any Local Agreement in any MSA Territories as a
consequence of the Parties having entered into the MSA.

 

  (F) Subject to Clause 4.3, the Parties shall procure that the MDA shall come
into effect and shall execute and procure the execution by the relevant members
of their respective Groups of any agreements or other documents required to give
effect to the MDA in the Distribution Territories.

 

  (G) Unilever shall deliver to JohnsonDiversey one execution copy of the
Restated Stockholders’ Agreement duly executed by Marga BV.

 

  (H) JohnsonDiversey shall deliver to Unilever one execution copy of the
Restated Stockholders’ Agreement duly executed by JohnsonDiversey Holdings,
Inc., and Commercial Markets Holdco, Inc.

 

4.2 Unless agreed otherwise in writing between the Parties:

 

  (A) none of the MSA, MLA and MDA shall become effective and legally binding
until each of the MSA and MLA shall have been executed by each of the Parties;

 

  (B) no Inter-Affiliate Licence shall become effective and legally binding
until the MLA shall have been executed by each of the Parties; and

 

  (C) Clauses 3, 6, 7, 8, 9, 10A and 10B shall not become effective and legally
binding until each of the MSA and MLA shall have been executed by each of the
Parties.

 

4.3 Where any consent, approval or agreement of any third party is required to
the execution or coming into effect of any Inter-Affiliate Licence in any MLA
Territory or where any governmental, legal, regulatory or administrative
application, approval, registration, procedure or other requirement must be
complied with in order for the MLA to come lawfully into effect in any MLA
Territory or for the lawful execution or coming into effect of any
Inter-Affiliate Licence in any MLA Territory, and such consent, approval or
agreement has not been obtained or such application, approval, registration,
procedure or other requirement has not been complied with prior to the
Commencement Date in such MLA Territory (a “Delayed Transition Territory”):

 

  (A)

notwithstanding the foregoing provisions of this Clause 4, until the relevant
consent, approval or agreement has been obtained or application, approval,
registration, procedure or other requirement has been complied with (as the case
may be) (the “Delayed Transition Date”), the Former MSA Agreement and any
existing Local Agreement shall remain in effect and shall continue to apply in
respect of each such Delayed Transition Territory, the MLA in so far as it
relates to such Delayed



--------------------------------------------------------------------------------

 

Transition Territory and/or the relevant Inter-Affiliate Licence shall only
become effective or be legally binding as from the Delayed Transition Date and
the Former MSA Agreement and any existing Local Agreement shall terminate in
relation to such Delayed Transition Territory on the Delayed Transition Date;

 

  (B) the Parties shall and shall procure that the respective Unilever and JD
Affiliates shall, at their respective cost, each use their reasonable endeavours
after the Commencement Date to obtain the consent, approval or agreement or to
ensure that the relevant application, approval, registration, procedure or other
requirement is complied with (as the case may be) as soon as possible, provided
that such reasonable endeavours shall not include the making of any material
payment (other than as to their own costs or any fee related thereto) or provide
any third party guarantee.

 

  (C) with respect to any Delayed Transition Territory where the Delayed
Transition Date has not occurred on or before the first anniversary of the
Commencement Date, on such first anniversary date (i) each such Delayed
Transition Territory shall become a “Territory” subject to the MSA (and the MSA
shall be deemed to be amended to add each such Delayed Transition Territory to
the “Territories” subject to the MSA); (ii) such Delayed Transition Territory
shall no longer be a “Territory” subject to the MLA (and the MLA shall be deemed
to be amended to delete each such Delayed Transition Territory from the
“Territories” subject to the MLA), and (iii) the Former MSA and any existing
Local Agreement under the Former MSA Agreement shall cease to remain in effect
in relation to such Delayed Transition Territory.

 

4.4 Where any governmental, legal, regulatory or administrative application,
approval, registration, procedure or other requirement must be complied with in
any Territory in relation to any Product and such application, approval,
registration, procedure or other requirement has not been complied or waived
prior to the Commencement Date (or in relation to any Delayed Transition
Territory, the Delayed Transition Date):

 

  (A) JohnsonDiversey shall and shall procure that the relevant JD Affiliate
shall, at its cost, use its reasonable endeavours after the Commencement Date to
ensure that the relevant application, approval, registration, procedure or other
requirement is complied with as soon as possible, provided that such reasonable
endeavours shall not include the making of any material payment (other than as
to its own costs or any fee related thereto) or provide any third party
guarantee;

 

  (B) the Parties shall use their respective reasonable endeavours to give
effect to the MLA, Inter-Affiliate Licence, MSA, Local Agreement and/or MDA, as
the case may be, in relation to such Product so far as is legally possible in
such Territory but where this is not legally possible, such Product shall be
deemed not to have been included in any such agreement in respect of such
Territory pending compliance with or waiver of such application, approval,
registration, procedure or other requirement. The relevant Unilever Affiliate
and JD Affiliate will pending such compliance or waiver reasonably cooperate to
put in place on a temporary, transitional basis alternative arrangements or
structures in respect of such affected Product on terms to be mutually agreed.
Once such application, approval, registration, procedure or other requirement
has been complied with or waived any such transitional arrangements shall cease
and such Product shall be added to the MLA, Inter-Affiliate Licence, MSA, Local
Agreement and/or MDA, as the case may be.



--------------------------------------------------------------------------------

5. Actions before the Commencement Date

 

5.1 The Parties shall, as soon as reasonably practicable after the date hereof,
and in any event prior to the date which is ten (10) Business Days before the
Commencement Date (or in relation to any Delayed Transition Territory, the
Delayed Transition Date), review by reference to the latest available
information and use reasonable endeavours to agree or procure agreement to such
revisions as may be required to the following in order to reflect the position
as at the latest reasonably practicable date prior to the Commencement Date (or
in relation to any Delayed Transition Territory, the Delayed Transition Date):

 

  (A) the Distribution Products set out in Part B of Schedule 4;

 

  (B) the MLA Products set out in Schedule 1 to the MLA;

 

  (C) the Professional Pack (as defined the MLA) size ranges set out in Schedule
1 to the MLA, in so far as they apply to Product Groups (as defined in the MLA)
in MLA Territories outside of Europe and North America;

 

  (D) the Shared Customers (as defined the MLA) set out in Schedule 8 to the
MLA;

 

  (E) the Non-Follow Products (as defined the MLA) set out in Schedule 9 to the
MLA;

 

  (F) the MSA Products set out in Schedule 5 to the MSA;

Any changes required to such schedules shall, once agreed by the Parties, be
recorded in writing as between the relevant parties as a variation to, and in
accordance with, the applicable agreement referred to above and such schedules
as so amended shall be substituted for and replace such schedule to such
agreement as at and with effect from the Commencement Date (or in relation to
any Delayed Transition Territory, the Delayed Transition Date).

 

5.2 The Parties acknowledge and accept that the Operational Protocol attached as
schedule 5 to the MLA and that agreed by the Parties in relation to the MSA
apply only in relation to the Region of Europe (excluding Turkey). The Parties
shall use their reasonable endeavours to agree, document and adopt prior to the
Commencement Date operational protocols in respect of the MLA and the MSA in the
other Regions on the basis of the relevant Operational Protocol, subject to any
variations necessary in each such other Region.

 

6. Retained MSA Amounts

 

6.1 The Parties hereby agree and confirm that as of the date of this Agreement
the Retained MSA Amount advanced by each Unilever Affiliate to the corresponding
JD Affiliate and owed by each JD Affiliate to the corresponding Unilever
Affiliate is as set forth in Schedule 3. Any change required to such Schedule in
order to reflect the position as at the Commencement Date (or in relation to any
Delayed Transition Territory, the Delayed Transition Date) shall be agreed by
the Parties at least five (5) Business Days prior to the Commencement Date (or
in relation to any Delayed Transition Territory, the Delayed Transition Date)
and, once agreed by the Parties shall stand in place of the Schedule attached
hereto as at the date of this Agreement.



--------------------------------------------------------------------------------

6.2 JohnsonDiversey and the JD Affiliates and Unilever and the Unilever
Affiliates hereby agree and confirm that upon and in respect of the termination
of the Former MSA Agreement and the Local Agreements in the Former MSA
Territories effected by or pursuant to this Agreement (which for the avoidance
of doubt shall be the Commencement Date or, in relation to any Delayed
Transition Territory, the Delayed Transition Date):

 

  (A) clause 9.10 of the Former MSA Agreement shall not apply and shall be
deemed to have been deleted from the Former MSA Agreement (and any equivalent
provision thereto from each Local Agreement) immediately prior to such
terminations in respect of all MSA Territories and MLA Territories; and

 

  (B) the Retained MSA Amount in each MSA Territory and MLA Territory shall be
paid by each JD Affiliate to the corresponding Unilever Affiliate in accordance
with Clause 6.3 of this Agreement.

 

6.3

Each JD Affiliate shall pay the corresponding Retained MSA Amount set forth
against its name in Schedule 3 to the corresponding Unilever Affiliate on or
before either (i) 1st October, 2013 or (ii) if earlier, on or before the date on
which the MLA or MSA as the case may be, is terminated in respect of the
relevant MLA Territory or MSA Territory; provided always that notwithstanding
the foregoing all Retained MSA Amounts, to the extent not already paid by such
date, shall become immediately due and payable and shall be paid by the JD
Affiliates to the corresponding Unilever Affiliates in full in the event that
Marga B.V. (or any other member of the Unilever Group in succession to it)
ceases to be a shareholder of JohnsonDiversey Holdings, Inc.

 

6.4 Any payment made pursuant to Clause 6.3 shall be made by the relevant JD
Affiliate in the relevant local currency by wire transfer or by delivery to the
relevant Unilever Affiliate of the relevant Retained MSA Amount in immediately
available funds. The payee shall designate its preferred method of payment (and
wire instructions, if appropriate) for such purpose at least three (3) Business
Days prior to the date of the payment (or, if not so designated, any such
payment shall be made by certified or official bank check payable in immediately
available funds to the order of the payee in such amount).

 

6.5 In consideration of the Unilever Affiliates agreeing, in accordance with
this Clause 6, to extend the date for repayment by JD Affiliates of the Retained
MSA Amounts beyond the date originally agreed for such repayment in the Former
MSA Agreement, JohnsonDiversey and the JD Affiliates have agreed to a reduction
in the Additional Agency Fees and Local Additional Agency Fees on the basis set
forth in Clause 8 and Schedule 1, which reduction is reflected in the
calculation of the Early Termination Fees.



--------------------------------------------------------------------------------

7. MSA Closing Stock

 

7.1 As soon as reasonably practicable and in any event no later than 15 Business
Days after the Commencement Date (or in relation to any Delayed Transition
Territory, the Delayed Transition Date), JohnsonDiversey shall procure that each
JD Affiliate in the MLA Territories shall prepare and deliver to the Unilever
Affiliate in the same MLA Territory a stock audit certificate in accordance with
clause 6.14 of the Former MSA Agreement (the “Former MSA Closing Statement”) in
respect of the amount and value of all stocks of MLA Products held by each JD
Affiliate (or by third parties on its behalf) as of the Commencement Date (other
than any such Products as are determined to be obsolete in accordance with
Unilever’s Accounting Policy Manual and either returned to the Unilever
Affiliate or disposed of in accordance with Clause 3.5(A)) and any lost or
damaged stock of any Products (the “Former MSA Closing Stock”).

 

7.2 The Unilever Parties shall procure that each Unilever Affiliate gives to the
JD Affiliate in the same MLA Territory such access to its personnel and records
as is reasonably required and shall cause such personnel to render such
assistance as the JD Affiliate may reasonably request in each case in connection
with the preparation of the Former MSA Closing Statement; provided that such
access shall be organized in a manner as shall not unreasonably disrupt the
normal operations of the Unilever Affiliate.

 

7.3 The Former MSA Closing Stock shall be valued on the basis of the transfer
price for each such MLA Product as agreed between each JD Affiliate and Unilever
Affiliate to be applicable as from the Commencement Date (or in relation to any
Delayed Transition Territory, the Delayed Transition Date) and shall be
expressed in local currency.

 

7.4 If any Unilever Affiliate disagrees with the corresponding JD Affiliate’s
calculation of the Former MSA Closing Stock, it may, within 15 Business Days
after receipt thereof, deliver a notice to the JD Affiliate disagreeing with
such calculation and setting forth its calculation of such amount (a “Notice of
Disagreement”). Any such Notice of Disagreement shall specify those items or
amounts as to which the Unilever Affiliate disagrees (“Disputed Items”), and it
shall be deemed to have agreed with all other items and amounts. If the Unilever
Affiliate does not disagree with the Former MSA Closing Statement within such 15
Business Day period, then the Former MSA Closing Statement as provided by the JD
Affiliate shall be deemed to be agreed and in final form.

 

7.5 If a Notice of Disagreement shall be delivered in accordance with Clause
7.4, the Parties shall, during the 15 Business Days following such delivery, use
their respective reasonable best efforts to reach agreement on the Disputed
Items in order to determine the amount and value of the Former MSA Closing Stock
and if so agreed, the Former MSA Closing Statement shall be amended, as
necessary, to reflect such agreement.

 

7.6 If the Parties are not able to reach agreement as to amount and value of the
Former MSA Closing Stock during the period specified in Clause 7.5, the Parties
shall promptly thereafter cause an independent, internationally recognized firm
of accountants (the “Accountant”) to review the Disputed Items and all relevant
records for the purpose of calculating and determining the amount and value of
the Former MSA Closing Stock. In making each such determination, the Accountant
shall deliver to the Parties, as promptly as practicable, but in no event more
than 20 Business Days following the retaining of the Accountant for such
purpose, a report setting forth its determination of the amount and value of the
Former MSA Closing Stock, which shall be final and binding on the parties
hereto. The cost of any such review and report shall be borne as to 10/13 by
JohnsonDiversey and 3/13 by Unilever.



--------------------------------------------------------------------------------

7.7 Each Unilever Affiliate shall sell, transfer and deliver to the JD Affiliate
in its MLA Territory, and each such JD Affiliate shall purchase, as of the
Commencement Date (or in relation to any Delayed Transition Territory, the
Delayed Transition Date), the Former MSA Closing Stock, for the amount finally
determined and agreed to be its value in accordance with this Clause 7, in its
MLA Territory, such amount to be paid by each JD Affiliate to the corresponding
Unilever Affiliate within 40 Business Days following the Commencement Date (or
in relation to any Delayed Transition Territory, the Delayed Transition Date) or
within 10 Business Days following receipt of any invoice from the relevant
Unilever Affiliate for such amount, whichever is the later.

 

7.8 Any payment made pursuant to Clause 7.7 shall be made by the relevant JD
Affiliate in the relevant local currency by wire transfer or by delivery to the
relevant Unilever Affiliate of the relevant amount in immediately available
funds. The payee shall designate its preferred method of payment (and wire
instructions, if appropriate) for such purpose at least three (3) Business Days
prior to the date of the payment (or, if not so designated, any such payment
shall be made by certified or official bank check payable in immediately
available funds to the order of the payee in such amount).

 

8. Early Termination Fees

 

8.1 The Parties and their respective Affiliates hereby agree and confirm that,
taking into account prior payments of Local Additional Agency Fees made by
Unilever Affiliates in respect of partial terminations of the Former MSA
Agreement (and any related Local Agreements) (including for the avoidance doubt
any amounts due (if any) in respect of Chile and UK, which amounts, if not
already paid by the date hereof, shall be paid as soon as possible hereafter and
in any event prior to the Commencement Date), the remaining balances of the
Local Additional Agency Fees in each Territory and of the aggregate amount of
the Additional Agency Fees across all the Territories immediately prior to
termination of the Former MSA Agreement and the Local Agreements and execution
of the MSA and the MLA pursuant to this Agreement are as set forth in column
(1) (headed “Additional Agency Fee Outstanding”) of Appendix A to Schedule 1
(the “Final Additional Agency Fee Amounts”).

 

8.2 The Parties hereby agree and confirm that upon and in respect of the
termination of the Former MSA Agreement and the Local Agreements and execution
of the MSA and the MLA pursuant to this Agreement:

 

  (A) clause 12.2 of the Former MSA Agreement shall not apply and shall be
regarded as having been deleted from the Former MSA Agreement (and any
equivalent provision thereto from any Local Agreement) immediately prior to the
Commencement Date;



--------------------------------------------------------------------------------

  (B) the Final Additional Agency Fee Amounts are not and shall not be nor
become payable as a consequence of the termination of the Former MSA Agreement
(and any related Local Agreements) or any other act or transaction pursuant to
this Agreement;

 

  (C) no other amounts in respect of Additional Agency Fees or Local Additional
Agency Fees are nor shall they be nor become payable as consequence of the
termination of the Former MSA Agreement (and related Local Agreements) or any
other act or transaction pursuant to this Agreement.

 

8.3 The Parties hereby acknowledge and confirm that the arrangements set out in
the Former MSA Agreement and the Local Agreements for the payment of Additional
Agency Fees and Local Additional Agency Fees by Unilever and the Unilever
Affiliates have been replaced by new arrangements for the payment of Early
Termination Fees in accordance with and on the terms of this Agreement, the MSA,
the MLA (and the Inter Affiliate Licences) and the MDA. In consideration of the
agreement by Unilever and the Unilever Affiliates to pay Early Termination Fees
subject to and on the terms and conditions of this Agreement, the MSA, the MLA
(and the Inter Affiliate Licences) and the MDA, JohnsonDiversey and the JD
Affiliates hereby waive any right or entitlement they may have to receive, and
release Unilever and the Unilever Affiliates from any obligation to pay, the
Final Additional Agency Fee Amounts, or any other amounts in respect of
Additional Agency Fees or Local Additional Agency Fees, howsoever arising,
whether under the Former MSA Agreement or any Local Agreement or by operation of
law in any Territory, now or at any time in the future.

 

8.4 Within 20 Business Days following the first anniversary of the Commencement
Date (or in relation to any Delayed Transition Territory, the Delayed Transition
Date), the JD Affiliate in each MLA Territory shall compare (i) the gross margin
(being Net Proceeds of Sales, less marketing appropriation and cost of goods
sold (where for the avoidance of doubt the cost of goods sold excludes
warehousing and distribution costs) it has made on sales of Distribution
Products sold under the MDA in the first twelve month period following the
Commencement Date; with (ii) the Agency Fee (and in the event that in any such
MLA Territory a Reduced Agency Fee (as defined in the Former MSA Agreement) was
used to compute any part of the Agency Fee received in respect of 2006, then the
Agency Fee attributable to the equivalent products sold under the Former MSA
Agreement shall be calculated by applying the average of all Agency Fees
received in respect of 2006) it received from the Unilever Affiliate in that
Territory in relation to the equivalent products sold under the Former MSA
Agreement during the calendar year 2006 (“2006 Agency Fee”) and shall express
any increase or decrease as a percentage of the 2006 Agency Fee (“% Consumer
Packs Profit Increase/Decrease”), which shall be applied as follows:

 

  (A) If there is a % Consumer Packs Profit Decrease, then the Unilever
Affiliate shall pay to the JD Affiliate in that Territory within 20 Business
Days of the claim by the JD Affiliate an amount equal to the product of the
Consumer Packs Early Termination Fee times the % Consumer Packs Profit Decrease
and the balance, if any, of the Consumer Packs Early Termination Fee shall be
added to the Professional Packs Early Termination Fee, which shall be increased
by such amount.



--------------------------------------------------------------------------------

  (B) If there is a % Consumer Packs Profit Increase, then the Unilever
Affiliate shall have no liability to the JD Affiliate in that Territory for any
of the Consumer Packs Early Termination Fee (which amount will therefore be
written off) and the Professional Packs Early Termination Fee for that Territory
shall be reduced by an amount equal to the product of the Consumer Packs Early
Termination Fee and the % Consumer Packs Profit Increase.

For the avoidance of doubt, there shall be no payment by a Unilever Affiliate to
a JD Affiliate in any MSA Territory under this Clause 8.4.

 

8.5 Upon termination of the MLA, in whole or in part, (i) by Unilever pursuant
to clauses 16.2 or 16.4(C) of the MLA or (ii) pursuant to clause 16.3 of the
MLA, provided such termination of the MLA results from a termination of the MSA
either (a) by JohnsonDiversey pursuant to clauses 11.1 or 11.3 of the MSA; or
(b) by Unilever pursuant to clauses 11.2(A), (B), (E) or (F) of the MSA, then
Unilever shall pay to JohnsonDiversey (or procure payment by the relevant
Unilever Affiliates to the relevant JD Affiliates) the relevant proportion of
the Amortised Professional Packs Early Termination Fee (as determined in
accordance with Clause 8.7), such amount to be paid within 40 Business Days
after final determination of the proper amount payable or within 10 Business
Days following receipt of any invoice from the relevant JD Affiliate for such
amount, whichever is the later.

 

8.6 Upon termination of the MSA, in whole or in part, (i) by JohnsonDiversey
pursuant to clauses 11.1 or 11.3 of the MSA; (ii) by Unilever pursuant to
clauses 11.2 (A), (B), (E) or (F) of the MSA; or (iii) pursuant to clause 11.4
of the MSA, provided such termination of the MSA results from a termination of
the MLA by Unilever pursuant to clauses 16.2 or 16.4(C) of the MLA, then
Unilever shall pay to JohnsonDiversey (or procure payment by the relevant
Unilever Affiliates to the relevant JD Affiliates) the relevant proportion of
the Amortised Professional Packs Early Termination Fee (as determined in
accordance with Clause 8.7), such amount to be paid within 40 Business Days
after final determination of the proper amount payable or within 10 Business
Days following receipt of any invoice from the relevant JD Affiliate for such
amount, whichever is the later.

 

8.7 The relevant proportion of the Amortised Professional Packs Early
Termination Fee to be paid by the Unilever Affiliate pursuant to Clauses 8.5 and
8.6 shall be calculated by applying the percentage of total sales in the
relevant Territory for the twelve months immediately prior to termination
represented by sales of the Products directly affected by such termination to
the amount of the Amortised Professional Packs Early Termination Fee, the amount
of the Amortised Professional Packs Early Termination Fee being immediately
reduced by any payment under this Clause.

 

8.8 Any claims made by a JD Affiliate for a payment by the Unilever Affiliate in
the relevant Territory of part of the Early Termination Fee shall be supported
by an audit certificate from either JohnsonDiversey’s external auditor or by
JohnsonDiversey’s Internal Audit Department as to the amount claimed in
accordance with this Agreement. If the certificate is from JohnsonDiversey’s
Internal Audit Department, Unilever shall have the right to request a
certificate from a recognised international auditing firm as to the amount
claimed, the cost of which shall be shared equally by the Parties.



--------------------------------------------------------------------------------

9. Compensation for Loss of Profit

 

9.1 By way of compensation for any loss of profit that JohnsonDiversey may
suffer as a result of the termination of the Former MSA Agreement and its
replacement by the MLA, and in full and final settlement of any claim it or any
of its Affiliates may have in respect thereof, Unilever shall pay
JohnsonDiversey the following sums in aggregate:

 

  (A) Before the first anniversary of the Commencement Date, an amount that is
equal to US$ 3,500,000 (three million, five hundred thousand Dollars) LESS the
aggregate of all Consumer Packs Early Termination Fees paid pursuant to Clause
8.4(A); and

 

  (B) Before the second anniversary of the Commencement Date, US$ 1,000,000 (one
million Dollars).

 

9.2 The payments referred to in Clause 9.1 (for the avoidance of doubt, in the
case of Clause 9.1(A), after deduction of the aggregate of all Consumer Packs
Early Termination Fees paid pursuant to Clause 8.4(A)) shall be allocated to the
JD Affiliates pro rata to any payments made pursuant to Clause 8.4 (or in the
case of the payment pursuant to clause 9.1(A), JohnsonDiversey’s good faith
estimate thereof) and the corresponding Unilever Affiliate shall pay the
relevant amount to the JD Affiliate in each relevant Territory and (i) in the
case of any payment pursuant to Clause 9.1(A) for that Territory, the Consumer
Packs Early Termination Fee for that Territory shall be reduced by an equal
amount (and in the event that such amount exceeds the Consumer Packs Early
Termination Fee, the Consumer Packs Early Termination Fee shall be reduced to
zero and any balance remaining shall be applied so as to reduce the Professional
Packs Early Termination Fee for that Territory) and (ii) in the case of any
payment pursuant to Clause 9.1(B) for that Territory, the Professional Packs
Early Termination Fee for that Territory shall be reduced by an equal amount.

 

10A. Profit Sharing Arrangements under the MLA

 

10A.1 Within each MLA Territory, the Unilever Affiliate and the JD Affiliate
shall share the total Operating EBITDA relating to the Products (as determined
in accordance with this Clause 10A) made by both Affiliates according to a fixed
proportion as follows: the Unilever Affiliate shall take [**]% and the JD
Affiliate shall take [**]%.

 

10A.2 The 4% Royalty in the MLA is calculated with the intention of achieving
the profit shares referred in Clause 10A.1, based on the results of both Parties
during 2006 (but excluding business with Costco in the UK during that year).

 

10A.3 In arriving at the Operating EBITDA made each Fiscal Year by the Unilever
Affiliate and the JD Affiliate in each MLA Territory, the following conditions
shall apply for the purposes of this calculation:

 

  (A) Where Products sold in the MLA Territories are manufactured partly or
wholly by a member of the Unilever Group, such member of the Unilever Group
shall invoice the Products to the relevant JD Affiliate at internal
inter-company transfer prices using the same method of calculation of such
transfer prices as was used during 2006.



--------------------------------------------------------------------------------

  (B) In each MLA Territory, the relevant JD Affiliate and the relevant Unilever
Affiliate shall charge a fixed percentage of sales as overheads, as prescribed
for that Territory in Schedule 5. For this purpose, overheads comprise all costs
other than those normally relating to the bill of materials of products sold,
including warehousing, freight, advertising and promotion (subject as provided
below), selling, general and administration costs, but excluding depreciation.
The A&P (advertising and promotion) costs set out in Schedule 5 and included in
the fixed overheads for each JD Affiliate in the MLA Territories shall only be
charged to the extent that they have actually been incurred by such JD Affiliate
and, unless previously agreed in writing with the relevant Unilever Affiliate,
no amount in respect of A&P costs in excess of the amount specified in Schedule
5 in relation to each such JD Affiliate shall be charged or taken in to account
for these purposes.

 

10A.4 By the end of the fifteenth day of the second month following the end of
each Fiscal Year, the Unilever Affiliate and the JD Affiliate in each MLA
Territory shall present its results for the year to the other through financial
officers centrally designated by Unilever and JD respectively who shall together
calculate and agree upon the combined Operating EBITDA relating to the sale of
the Products for that MLA Territory. The results communicated will be strictly
limited to information required to calculate and agree upon the combined
Operating EBITDA in accordance with this Clause 10A.4 and will not be
communicated or in any way shared with operational staff active within the
Unilever Affiliate or the JD Affiliate in each MLA Territory.

 

10A.5 If either the Unilever Affiliate or the JD Affiliate has achieved a higher
proportion of the combined Operating EBITDA than that prescribed in Clause 10A.1
above, then subject to Clause 10A.8, that Affiliate shall, by the end of the
first quarter of the year following the year in question, pay to the other
Affiliate a lump sum by way of a profit adjustment, such that the combined
Operating EBITDA for the Territory is shared according to the fixed proportion
prescribed in Clause 10A.1 above.

 

10A.6 To support the year-end accounting requirements of both Parties, the
Unilever Affiliate and the JD Affiliate in each MLA Territory shall, by the end
of the month of November of each Fiscal Year, inform each other of its estimated
Operating EBITDA for that Fiscal Year and shall agree upon the amount of the
estimated profit adjustment that will be required. This estimated profit
adjustment will not be paid by either Affiliate and will be superseded by the
actual profit adjustment agreed by the relevant Unilever Affiliate and JD
Affiliate following the end of the Fiscal Year in question in accordance with
Clauses 10A.4 and 10A.5.

 

10A.7 If, in any Fiscal Year, the sum of all profit adjustments paid by either
the Unilever Affiliates or the JD Affiliates in the MLA Territories (net of
profit adjustments received in the MLA Territories) exceeds US$ [**] ([**]
Dollars), then the Parties shall, subject to Clause 10A.8, amend the Royalty
payable pursuant to the MLA for subsequent years to the rate that would have
achieved the agreed [**]:[**] profit share prescribed under Clause 10A.1 above
for the Fiscal Year in question. The new Royalty will be calculated to one
decimal place only and shall apply to all MLA Territories.



--------------------------------------------------------------------------------

10A.8 Notwithstanding the above, the following limitations shall apply:

 

  (A) The Royalty payable pursuant to the MLA shall not be more than [**]% of
the Net Proceeds of Sale and shall not be less than [**]% of the Net Proceeds of
Sale;

 

  (B) The total sum paid by way of Royalty and profit adjustment for any Fiscal
Year (or part thereof) by the JD Affiliate to the Unilever Affiliate in any MLA
Territory shall not exceed [**]% of the JD Affiliate Net Proceeds of Sales of
Products for that Fiscal Year (or part thereof);

 

  (C) The Unilever Affiliate in any MLA Territory shall not pay to the JD
Affiliate a profit adjustment for any Fiscal Year (or part thereof) that exceeds
[**].

 

10A.9 If, following the extension of MLA beyond the tenth anniversary of the
Commencement Date, Unilever sells, discontinues or otherwise disposes of one or
more brands sold by JohnsonDiversey in any MLA Territory, the following shall
apply in each of those Territories:

 

  (A) For the first twelve month period following the relevant event, the sales
figure to which the fixed percentage of overheads is charged by the JD Affiliate
to the MLA business as prescribed by Clause 10A.3 (B) above shall be increased
to include a figure equal to 100% of the sales of the brands sold, discontinued
or disposed of in the 12 months preceding the relevant event;

 

  (B) For the second twelve month period following the relevant event, the sales
figure to which the fixed percentage of overheads is charged by the JD Affiliate
to the MLA business as prescribed by Clause 10A.3 (B) above shall be increased
to include a figure equal to 50% of the sales of the brands sold, discontinued
or disposed of in the 12 months preceding the relevant event;

 

  (C) After the completion of 24 months following the relevant event, Clause
10A.3 (B) above shall apply without qualification.

For the avoidance of doubt, the provisions of this clause shall not apply during
the first ten years following the Commencement Date.

 

10A.10 Either Party shall have the right to request an independent audit by a
recognised international audit firm of the Operating EBITDA declared by one or
more Affiliates of the other Party. The cost of any such audit shall be shared
equally by the Parties.

 

10B. Performance-related bonus under the MSA

 

10B.1 Within each MSA Territory, should the total Operating EBITDA made by both
the Unilever Affiliate and the JD Affiliate in respect of the Products covered
by the MSA in any Fiscal Year (as determined in accordance with this Clause 10B)
exceed an amount equal to 2% of the Net Proceeds of Sale (as defined in the MSA)
of such Products in such Fiscal Year, the Unilever Affiliate will pay a
performance-related bonus to the JD Affiliate equal to the difference between
(i) the amount that is equal to 1% of the Net Proceeds of Sale (as defined in
the MSA) of such Products in such Fiscal Year (being the amount which is
included as a mark up in the Agency Fee) and (ii) the amount that is equal to
50% of such total Operating EBITDA, such payment to be made by the end of the
first quarter of the year following the Fiscal Year in question.



--------------------------------------------------------------------------------

10B.2 In arriving at the Operating EBITDA made each Fiscal Year by the Unilever
Affiliate and the JD Affiliate in each MSA Territory, the following conditions
shall apply for the purposes of this calculation:

 

  (A) In each MSA Territory, the relevant JD Affiliate and Unilever Affiliate
shall charge a fixed percentage of sales as overheads, as prescribed for that
Territory in Schedule 5. For this purpose, overheads comprise all costs other
than those normally relating to the bill of materials of products sold,
including warehousing, freight, selling, general and administration costs, but
excluding depreciation.

 

  (B) In each MSA Territory, the relevant Unilever Affiliate and the relevant JD
Affiliate shall, at the beginning of each calendar year (but in any case by the
end of the first quarter of the year) agree upon a business plan for the year,
including a marketing budget. The relevant Unilever Affiliate shall reimburse
the JD Affiliate for all marketing costs actually incurred by the JD Affiliate
up to the level of the agreed marketing budget but shall not reimburse any such
costs incurred by the JD Affiliate above the level of the marketing budget
unless the overspend has been agreed in advance by the Unilever Affiliate.

 

10B.3 By the end of the fifteenth day of the second month following the end of
each Fiscal Year, the Unilever Affiliate and the JD Affiliate in each MSA
Territory shall present their results for the year to the other through
financial officers centrally designated by Unilever and JD respectively who
shall together calculate and agree upon the combined Operating EBITDA relating
to the sale of the Products covered by the MSA for that Territory. The results
communicated will be strictly limited to information required to calculate and
agree upon the combined Operating EBIDTA in accordance with this Clause 10B.3
and will not be communicated or in any way shared with operational staff active
within the Unilever Affiliate or the JD Affiliate in each MSA Territory.

 

10B.4 To support the year-end accounting requirements of both Parties, the
Unilever Affiliate and the JD Affiliate in each MSA Territory shall, by the end
of the month of November of each Fiscal Year, inform each other of its estimated
Operating EBITDA for that Fiscal Year and shall agree upon the amount of the
estimated performance-related bonus that will be required. This estimated
adjustment will not be paid by the Unilever Affiliate and will be superseded by
the actual performance related bonus agreed by the relevant Unilever Affiliate
and JD Affiliate following the end of the Fiscal Year in question in accordance
with Clauses 10B.1 and 10B.3.



--------------------------------------------------------------------------------

10B.5 If, following the extension of MSA beyond the tenth anniversary of the
Commencement Date, Unilever sells, discontinues or otherwise disposes of one or
more brands sold by JohnsonDiversey in any MSA Territory, the following shall
apply in each of those Territories:

 

  (A) For the first twelve month period following the relevant event, the sales
figure to which the fixed percentage of overheads is charged by the JD Affiliate
to the MSA business as prescribed by Clause 10B.2 (A) above shall be increased
to include a figure equal to 100% of the sales of the brands sold, discontinued
or disposed of in the 12 months preceding the relevant event;

 

  (B) For the second twelve month period following the relevant event, the sales
figure to which the fixed percentage of overheads is charged by the JD Affiliate
to the MSA business as prescribed by Clause 10B.2 (A) above shall be increased
to include a figure equal to 50% of the sales of the brands sold, discontinued
or disposed of in the 12 months preceding the relevant event;

 

  (C) After the completion of 24 months following the relevant event, Clause
10B.2 (A) above shall apply without qualification.

For the avoidance of doubt, the provisions of this clause shall not apply during
the first ten years following the Commencement Date.

 

10B.6 Either Party shall have the right to request an independent audit by a
recognised international audit firm of the Operating EBITDA declared by one or
more Affiliates of the other Party. The cost of any such audit shall be shared
equally by the Parties.

 

11. Term and Termination

 

11.1

This Agreement shall terminate on the tenth (10th) anniversary of the
Commencement Date, unless terminated earlier in accordance with this Clause 11
or extended for further periods by mutual agreement of the Parties in writing
prior thereto.

 

11.2 Unless agreed otherwise in writing by the Parties, this Agreement shall
terminate forthwith and automatically:

 

  (A) in the event of the termination of both the MSA and the MLA;

 

  (B) in so far as it relates to the MLA and the MDA, in the event of the
termination of the MLA; and

 

  (C) in so far as it relates to the MSA, in the event of the termination of the
MSA.

 

11.3 Unilever may terminate the MSA (and all relevant LSA Agreements), the MLA
(and all relevant Inter-Affiliate Licences) and the MDA (but only, for the
avoidance of doubt, provided it terminates all such agreements in force in the
Region) in so far as they relate to each Territory within any Region by giving
not less than 180 days’ prior Notice to JohnsonDiversey in respect of such
Region in the event that the aggregate sales of MLA Products and MSA Products by
JD Affiliates in any Fiscal Year do not meet the Annual Sales Threshold for such
Region in such Fiscal Year, other than any such failure to meet such Annual
Sales Threshold during the first Fiscal Year after the Commencement Date, and in
any case provided that such Notice shall be effective only if given during the
Fiscal Year immediately following such failure to meet such Annual Sales
Threshold.



--------------------------------------------------------------------------------

11.4 Unilever may terminate the MSA, the MLA (and all Inter-Affiliate Licences)
and the MDA by giving not less than one year’s prior Notice to JohnsonDiversey,
if Unilever has already given Notice under Clause 11.3 to terminate such
agreements in respect of any Region(s), representing in aggregate 50% (fifty per
cent) of the Base Year Sales for the Area.

 

11.5 For the avoidance of doubt, Unilever may by notice in writing to
JohnsonDiversey waive its rights to terminate the MSA pursuant to clause 11.2(E)
of the MSA, the MLA pursuant to clause 16.2(A) of the MLA and the MDA pursuant
to paragraph 15(A) of Schedule4, provided that such waiver is given in respect
of each of the MSA (and all relevant LSA Agreements), MLA (and all relevant
Inter-Affiliate Licences) and the MDA (and all relevant Distribution
Appointments) and is irrevocable, unless otherwise agreed in writing by
JohnsonDiversey.

 

12. Assignment

 

12.1 This Agreement shall be binding on and shall inure for the benefit of the
successors of the Parties.

 

12.2 Except as otherwise set forth in this Agreement, neither Party nor any
member of its Group (including, as applicable, the JD Affiliates or the Unilever
Affiliates) shall assign, transfer, charge or dispose in any way of any of its
rights or benefits or obligations or burdens under, this Agreement (or purport
to do any such thing) without the other Party’s prior written consent, provided,
for the avoidance of doubt, that the transferability of any debts owed by
customers of JD Affiliates in respect of Products sold to them under the MDA
shall be not be restricted hereby and such debts shall be freely assignable; and
provided further that, subject as provided below, each Party may assign as
collateral security all of its rights under this Agreement to any secured
creditor of such assigning Party, and each Party hereby acknowledges and
consents to such assignment, save that neither JohnsonDiversey nor any member of
the JohnsonDiversey Group shall create any security interest in or over Relevant
Trade Marks (as defined in Paragraph 10 of Schedule 4) and no security interest
in and/or in respect of any of their rights under this Agreement shall be
recorded or registered in respect of any of the Relevant Trade Marks, without
the prior written consent of Unilever.

 

12.3 Either Party may at any time assign the benefit, subject to the burden, of
all or any part of this Agreement to any member of its Group, but only for as
long as such assignee remains a member of its Group, without requiring the other
Party’s consent.

 

13. Confidentiality

 

13.1 Subject to Clause 13.3, each Party and each member of their respective
Groups shall treat as strictly confidential all information received or obtained
as a result of entering into or performing this Agreement which relates to:

 

  (A) the provisions of this Agreement;



--------------------------------------------------------------------------------

  (B) the negotiations relating to this Agreement; or

 

  (C) the other Party or any member of its Group (including, as applicable, the
JD Affiliates or the Unilever Affiliates).

 

13.2 Subject in each case to Clause 13.3:

 

  (A) JohnsonDiversey and each member of its Group shall treat as strictly
confidential (and, for the avoidance of doubt, not use otherwise than in
connection with this Agreement) all information supplied to it directly or
indirectly by Unilever or any member of the Unilever Group for the purpose of or
in connection with this Agreement; and

 

  (B) Unilever and each member of its Group shall treat as strictly confidential
(and, for the avoidance of doubt, not use otherwise than in connection with this
Agreement) all information supplied to it directly or indirectly by
JohnsonDiversey or any member of the JohnsonDiversey Group for the purpose of or
in connection with this Agreement.

 

13.3 Each Party and each member of their respective Groups (including, as
applicable, the JD Affiliates or the Unilever Affiliates) may disclose
information which would otherwise be required to be treated as confidential only
if and to the extent:

 

  (A) required by the law of any relevant jurisdiction;

 

  (B) required by any securities exchange or regulatory or governmental body to
which that Party or any member of its Group (including, as applicable, the JD
Affiliates or the Unilever Affiliates) is subject or submits, wherever situated,
whether or not the requirement for information has the force of law;

 

  (C) required to vest the full benefit of this Agreement in either Party or any
member of its Group (including, as applicable, the JD Affiliates or the Unilever
Affiliates);

 

  (D) required by existing contractual obligations of the disclosing party;

 

  (E) disclosed to the professional advisers, auditors and bankers of each Party
or any member of its Group (including, as applicable, the JD Affiliates or the
Unilever Affiliates);

 

  (F) the information has come into the public domain through no fault of that
Party or any member of its Group (including, as applicable, the JD Affiliates or
the Unilever Affiliates) it being understood that when any information becomes
publicly available and non-confidential, that fact alone does not in itself
remove the confidentiality relating to a further combination of which that item
forms part, or to a modified or improved form of such information or
combination, or the commercial confidentiality of the plans of the parties for
research, improvement or applications concerning such item or combination; or

 

  (G) the other Party has given prior written approval to the disclosure,
provided that (i) where information is disclosed pursuant to Clauses 13.3(A) or
13.3(B) the disclosing party shall, to the extent it is lawfully able to do so,
give prior notice to the other Party of such disclosure, and (ii) where
information is disclosed pursuant to Clauses 13.3(C), (D) and (E) the person to
which the information is disclosed is bound by obligations of confidence and
non-use that are no less onerous than those set out in this Clause 13.



--------------------------------------------------------------------------------

 

13.4 On termination of this Agreement each Party shall (unless the other Party
shall have agreed otherwise in writing) return as soon as reasonably practicable
to the other Party or destroy all written information imparted by it, and all
documents to the extent that they embody oral disclosures of information made by
that other Party for the purposes of this Agreement and all copies made of the
same.

 

13.5 The restrictions contained in this Clause 13 shall continue to apply after
the expiry or termination (for any reason) of this Agreement without limit in
time.

 

14. Remedies and Waivers

 

14.1 No delay or omission by either Party to this Agreement in exercising any
right, power or remedy provided by law or under this Agreement shall:

 

  (A) impair such right, power or remedy; or

 

  (B) operate as a waiver thereof.

 

14.2 The single or partial exercise of any right, power or remedy provided by
law or under this Agreement shall not preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.

 

14.3 The rights, powers and remedies provided in this Agreement are cumulative
and not exclusive of any rights, powers and remedies provided by law or equity.



--------------------------------------------------------------------------------

15. Notices

 

15.1 All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed to have been duly given or
made as of the date of receipt and shall be delivered personally or mailed by
registered or certified mail (postage prepaid, return receipt requested), sent
by overnight courier or sent by facsimile, to the applicable Party at the
following addresses or facsimile numbers (or at such other address or telecopy
number for a Party as shall be specified by like notice):

if to Unilever:

Unilever PLC

Unilever House

Blackfriars

London EC4P 4BQ

England

Attention:        Corporate Counsel

Facsimile:        +44 20 7822 6536

and if to JohnsonDiversey:

JohnsonDiversey, Inc.

8310 16th Street

Sturtevant,

Wisconsin 53177-0902

United States of America

Attention:        General Counsel

Facsimile:        +1 262 631 4249

or such other address as any Party shall specify by written notice so given, and
such notice shall be deemed to have been delivered as of the date so
telecommunicated, personally delivered or mailed.

 

15.2 Any Party may notify any other Party of any changes to the address or any
of the other details specified in this Clause 15, provided that such
notification shall only be effective on the date specified in such notice or
five Business Days after the notice is given, whichever is later. Rejection or
other refusal to accept or the inability to deliver because of changed address
of which no notice was given shall be deemed to be receipt of the notice as of
the date of such rejection, refusal or inability to deliver.

 

15.3 The provisions of this Clause 15 shall not apply in relation to the service
of Service Documents.

 

16. No Agency or Partnership

Nothing in this Agreement and no action taken by the Parties or any members of
their respective Groups (including, as applicable, a JD Affiliate or the
Unilever Affiliate) under this Agreement shall constitute a partnership,
association, joint venture or other co-operative entity between the Parties or
any members of their respective Groups (including, as applicable, a JD Affiliate
or the Unilever Affiliate).

 

17. Costs and Expenses

Except as otherwise stated in this Agreement, each of Licensor and
JohnsonDiversey shall pay its own costs and expenses in relation to the
negotiation, preparation, execution and carrying into effect of this Agreement.



--------------------------------------------------------------------------------

18. Counterparts

 

18.1 This Agreement may be executed in any number of counterparts, and by
Unilever and JohnsonDiversey on separate counterparts, but shall not be
effective until each Party has executed at least one counterpart.

 

18.2 Each counterpart shall constitute an original of this Agreement, but the
counterparts shall together constitute, or be deemed to constitute, but one and
the same instrument.

 

19. Entire Agreement

 

19.1 For the purposes of this Clause, “Pre-contractual Statement” means a draft,
agreement, undertaking, representation, warranty, promise, assurance or
arrangement of any nature whatsoever, whether or not in writing, relating to
this Agreement made or given by a Party or any other person at any time prior to
the date of this Agreement.

 

19.2 Save for the MLA and the MSA, this Agreement constitutes the whole and only
agreement between the Parties relating to the subject matter of this Agreement.

 

19.3 Except to the extent repeated in this Agreement, this Agreement supersedes
and extinguishes any Pre-contractual Statement.

 

19.4 Each Party acknowledges that in entering into this Agreement it is not
relying upon any Pre-contractual Statement which is not set out in this
Agreement.

 

19.5 No Party shall have any right of action against any other Party arising out
of or in connection with any Pre-contractual Statement (except in the case of
fraud) except to the extent repeated in this Agreement.

 

19.6 This Agreement may only be varied in writing signed by each of the Parties.

 

20. Invalidity

If at any time any provision (or part thereof) of this Agreement is or becomes
illegal, invalid or unenforceable in any respect under the law of any
jurisdiction that shall not affect or impair the legality, validity or
enforceability in that jurisdiction of any other provision of this Agreement or
the remaining part (if any) of any affected provision or in any other
jurisdiction of that or any other provision of this Agreement.

 

21. Further Assurance

 

21.1 At the request and cost of Unilever, JohnsonDiversey will and will procure
that each JD Affiliate will execute all documents and do all such acts and
things as may be necessary or desirable to give full effect to this Agreement.

 

21.2 At the request and cost of JohnsonDiversey, Unilever will and will procure
that each Unilever Affiliate will execute all documents and do all such acts and
things as may be necessary or desirable to give full effect to this Agreement.



--------------------------------------------------------------------------------

22. Third Party Rights

 

22.1 The Parties do not intend that any term of this Agreement should be
enforceable, by virtue of the Contracts (Rights of Third Parties) Act 1999, by
any person who is not a Party.

 

22.2 The Parties may by agreement amend this Agreement without obtaining the
consent of any other members of the Unilever Group (including a Unilever
Affiliate) or the JohnsonDiversey Group (including a JD Affiliate).

 

23. Agent for Service

 

23.1 JohnsonDiversey irrevocably appoints JohnsonDiversey UK Ltd. of Pyramid
Close, Weston Favell Centre, Northampton, United Kingdom, NN3 8PD, to be its
agent for the receipt of service of process in England. It agrees that any
Service Document may be effectively served on it in connection with Proceedings
in England and Wales by service on its agent.

 

23.2 NV irrevocably appoints PLC to be its agent for the receipt of service of
process in England. It agrees that any Service Document may be effectively
served on it in connection with Proceedings in England and Wales by service on
its agent.

 

23.3 Any Service Document shall be deemed to have been duly served (i) on
JohnsonDiversey, if marked for the attention of the Managing Director of
JohnsonDiversey UK Limited; and (ii) on NV, if marked for the attention of the
Corporate Counsel at Unilever PLC; and in each case:

 

  (A) left at the address specified above (in Clause 23.1, in respect of
JohnsonDiversey, or in Clause 23.2 in respect of NV) or such other address
within England and Wales as may be notified to the Party wishing to serve the
Service Document; or

 

  (B) sent by first class post to the address specified above (in Clause 23.1,
in respect of JohnsonDiversey, or in Clause 23.2 in respect of NV) or such other
address within England and Wales as may be notified to the Party wishing to
serve the Service Document.

In the case of a Service Document served pursuant to Clause 23.3 (A), the
Service Document will be deemed to have been duly served when it is left. In the
case of a Service Document served pursuant to Clause 23.3 (B), the Service
Document shall be deemed to have been duly served two clear Business Days after
the date of posting.

 

23.4 If the agent of JohnsonDiversey or NV at any time ceases for any reason to
act as such, that Party shall appoint a replacement agent having an address for
service in England or Wales and shall notify the other Party of the name and
address of the replacement agent. Failing such appointment and notification, the
other Party shall be entitled by Notice to that Party to appoint a replacement
agent to act on that Party’s behalf. The provisions of this Clause 23 applying
to service on an agent apply equally to service on a replacement agent.



--------------------------------------------------------------------------------

23.5 A copy of any Service Document served on an agent shall be sent by post to
JohnsonDiversey or NV as appropriate. Failure or delay in so doing shall not
prejudice the effectiveness of service of the Service Document.

 

24. Dispute Resolution

If a dispute or difference arises in connection with this Agreement, the Parties
and each of their respective relevant Affiliates shall attempt to settle it
first by negotiation between the financial directors of the relevant Unilever
Affiliate and the relevant JD Affiliate and, failing agreement between them
within 10 Business Days of such written request, such a dispute or difference
shall be referred to the SVP, Marketing Operations, Europe on behalf of Unilever
and the Chief Marketing Officer on behalf of JohnsonDiversey for discussion
(with a view to its resolution).

 

25. Commercial Agents Directive and Similar Laws and Regulations

The Parties acknowledge and agree that the provisions of the Former MSA
Agreement, the Local Agreements, the MSA, the MLA and this Agreement deal
equitably and reasonably in all the circumstances with any losses or other
liabilities which JohnsonDiversey and the JD Affiliates would or might suffer or
incur on the termination of the Former MSA Agreement and the Local Agreements
and the implementation of the arrangements set forth in this Agreement and that
if and to the extent that it is held that the Commercial Agents Directive (or
any laws or regulations in any Territory having a similar effect) applies to
such termination:

 

  (A) any relevant person shall be entitled to an indemnity under (and not to be
compensated in accordance with) the Commercial Agents Directive (or to a remedy
having similar effect under any other relevant laws or regulations);

 

  (B) the amount of any such indemnity (or payment in respect of such other
remedy) shall be deemed to be satisfied by the payments (if any) falling to be
made under the express provisions of the Former MSA Agreement, the MSA, the MLA
and this Agreement; and

 

  (C) the provisions of this Clause 25 do not operate to the detriment of
JohnsonDiversey or any of its Affiliates.

 

26. Governing Law

This Agreement shall be governed by and construed in accordance with English
law.

 

27. Jurisdiction

The courts of England are to have jurisdiction to settle any disputes which may
arise out of or in connection with this Agreement and each Party, the JD
Affiliates and the Unilever Affiliates hereby irrevocably submits to the
exclusive jurisdiction of the English courts with regard to such disputes.



--------------------------------------------------------------------------------

SCHEDULE 1

EARLY TERMINATION FEES

 

1. The Final Additional Agency Fee Amounts for each MLA Territory and MSA
Territory are set out in column (1) (headed “Additional Agency Fee Outstanding”)
of Appendix A attached to this Schedule 1.

 

2. The Early Termination Fee for each MLA Territory and MSA Territory is set out
in column (4) (headed “Total Early Termination Fee”) of Appendix A attached to
this Schedule 1 and has been calculated as follows:

Early Termination Fee      = Final Additional Agency Fee
Amount        LESS        (Retained MSA Amount    x    37%)

 

3. The Early Termination Fee is divided into two elements for each MLA Territory
as follows:

 

  (A) The “Consumer Packs Early Termination Fee” which is set out in column
(6) (headed “Consumer Packs Early Termination Fee”) of Appendix A attached to
this Schedule 1 and which has been calculated by multiplying the Early
Termination Fee by the same percentage that sales of consumer packs sold in 2006
in such MLA Territory under the Master Sales Agency Agreement represented of
total sales made under that agreement for such MLA Territory;

 

  (B) The “Professional Packs Early Termination Fee”, being the Early
Termination Fee less the Consumer Packs Early Termination Fee, which is set out
in column (7) (headed “Professional Packs Early Termination Fee”) of Appendix A
attached to this Schedule 1, (as increased or decreased pursuant to Clause 8.4
and as decreased pursuant to Clause 9.2).

The “Professional Packs Early Termination Fee” for each MSA Territory is the
same as the Early Termination Fee for that MSA Territory and is as set out in
column (7) (headed “Professional Packs Early Termination Fee”) of Appendix A
attached to this Schedule 1.

 

4. On the first and each subsequent anniversary of the Commencement Date, the
amount of the Professional Packs Early Termination Fee shall be reduced by an
annual amortisation charge equal to 10% of the Professional Packs Early
Termination Fee (as determined in accordance with paragraph 3 above) (each such
reduced amount being the “Amortised Professional Packs Early Termination Fee”),
such that Amortised Professional Packs Early Termination Fee will be written
down to zero by the tenth anniversary of the Commencement Date. For the
avoidance of doubt, if in any calendar year Unilever makes any payments to
JohnsonDiversey pursuant to Clauses 8.5, 8.6 or 9.2 of this Agreement, the
annual amortisation charge for the following and all subsequent years shall be
calculated in accordance with the following:

(PPETF - Y)

Z



--------------------------------------------------------------------------------

Where:

“PPTEF” is the Professional Packs Early Termination Fee (after reduction by
amortisation and any payments pursuant to Clauses 8.5, 8.6 and 9.2 for prior
years but before reduction by amortisation and by any such payments pursuant to
Clauses 8.5, 8.6 and 9.2 for the just completed year)

“Y” is the aggregate amount of all such payments made pursuant to Clauses 8.5,
8.6 and 9.2 for the just completed year.

“Z” is 10 (the number of years required for full amortisation) minus the number
of years for which amortisation has already been taken at the time such payment
was made.

By way of example and for illustrative purposes only, if after taking in to
account the adjustment provided in Paragraph 3 above, the Professional Packs
Early Termination Fee for a particular Territory was $750,000, then the
amortisation charge for the first year would be $75,000 leaving a balance of
$675,000. Assuming no payment of a Professional Packs Early Termination Fee
during the second year, the amortisation change for the second year would also
be $75,000, leaving a balance of $600,000. If during the third year, a
Professional Packs Early Termination Fee of $50,000 was paid by Unilever to
JohnsonDiversey, then the amortization charge for the third year would be
$68,750, leaving a balance of $481,250, calculated as follows:

 

($600,000 minus $50,000)

      =       $550,000       =       $68,750

(10 years minus 2 years)

    8    



--------------------------------------------------------------------------------

Schedule 1 Appendix A

Early Termination Fees (€000s)

 

Column

  

(1)

  

(2)

  

(3)

  

(4)

  

(5)

  

(6)

  

(7)

Country

  

Additional

Agency Fee

Outstanding

  

Retained MSA
Amounts

  

37% of
Retained MSA
Amounts

  

Total Early
Termination
Fee

  

Consumer Pack
Sales as % of
Total 2006 Sales

  

Consumer
Packs Early
Termination
Fee

  

Professional
Packs Early
Termination
Fee

Argentina

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

Australia

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

Austria

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

Belgium

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

Brazil

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

Canada

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

Chile

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

Czech Republic

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

Denmark

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

Finland

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

France

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

Germany

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

Greece

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

Hungary

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

India

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

Indonesia

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

Ireland

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

Italy

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

Kenya

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

Netherlands

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

New Zealand

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

Philippines

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

Poland

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

Portugal

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

Puerto Rico

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

Romania

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

Russia

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

Slovakia

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

South Africa

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

Spain

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

Sweden

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

Switzerland

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

Thailand

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

Turkey

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

UK

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

USA Other

   [**]    [**]    [**]    [**]    [**]    [**]    [**]

TOTAL

   82,579    [**]    77,929    [**]       [**]    [**]

Note: [**]



--------------------------------------------------------------------------------

SCHEDULE 2

BASE YEAR SALES

 

Territory

   2007 Base Year
Sales Local
Currency (000s)   2007 Base Year
Sales USD
(000s)   Exchange Rate

Austria

   [**]   [**]   1.2578

Belgium

   [**]   [**]   1.2578

Czech Republic

   [**]   [**]   0.0444

Denmark

   [**]   [**]   0.1686

Finland

   [**]   [**]   1.2578

France

   [**]   [**]   1.2578

Germany

   [**]   [**]   1.2578

Greece

   [**]   [**]   1.2578

Hungary

   [**]   [**]   0.0048

Ireland

   [**]   [**]   1.2578

Italy

   [**]   [**]   1.2578

Kenya

   [**]   [**]   0.0139

Netherlands

   [**]   [**]   1.2578

Poland

   [**]   [**]   0.3231

Portugal

   [**]   [**]   1.2578

Romania

   [**]   [**]   0.3523

Russia

   [**]   [**]   36.8391

Spain

   [**]   [**]   1.2578

Sweden

   [**]   [**]   0.1360

Switzerland

   [**]   [**]   0.7995

UK

   [**]   [**]   1.8459

Europe Total

     [**]  

Australia

   [**]   [**]   0.7540

India

   [**]   [**]   2.2071

Indonesia

   [**]   [**]   0.0001

New Zealand

   [**]   [**]   0.6498

Philippines

   [**]   [**]   0.0195

South Africa

   [**]   [**]   0.1486

Thailand

   [**]   [**]   0.0264

Turkey

   [**]   [**]   0.6979

Asia-AMET Total

     [**]  

Argentina

   [**]   [**]   0.3253

Brazil

   [**]   [**]   0.4599

Chile

   [**]   [**]   0.0019

Canada

   [**]   [**]   0.8825

US

   [**]   [**]   1.0000

Americas Total

     [**]  

Total

     [**]  



--------------------------------------------------------------------------------

SCHEDULE 4

DISTRIBUTION

Part A:     DISTRIBUTION TERMS

 

1. In this Schedule 4, unless otherwise specified:

 

“Distribution Products”

   means, in respect of each Distribution Territory, those Unilever Home and
Personal Care consumer products listed in Part B of this Schedule 4 in respect
of such Distribution Territory, together with any other Unilever Home and
Personal Care consumer products as may mutually be agreed upon, from time to
time, by the Unilever Affiliate and the JD Affiliate in respect of such
Distribution Territory.

“Distribution Territory”

   means each of the countries specified in Part B of this Schedule 4.

“Restricted Sales”

   means any sale of any Distribution Product by JohnsonDiversey or any member
of the JohnsonDiversey Group which is prohibited by or which would otherwise
violate the Brand Licence Agreement dated 3rd May 2002 between JohnsonDiversey
and S.C. Johnson & Sons, Inc (as amended from time to time) because it would
involve the sale of certain restricted products to certain restricted customers
under such agreement.

 

2. With effect from the Commencement Date, Unilever shall procure that the
Unilever Affiliate in each Distribution Territory shall appoint the appropriate
JD Affiliate as its non-exclusive distributor for the sale and distribution of
Distribution Products in such Distribution Territory to Professional Customers
(as defined in the MLA) in such Distribution Territory and JohnsonDiversey shall
and shall procure that the JD Affiliate in each Distribution Territory shall
accept such appointment, in each case on the terms and conditions set forth in
this Schedule 4 and as otherwise agreed as between the relevant Unilever
Affiliate and JD Affiliate in respect of any Distribution Territory.



--------------------------------------------------------------------------------

3. With effect from the Commencement Date until this Agreement terminates in its
entirety or all the distribution appointments pursuant to this Schedule 4
(“Distribution Appointments”) are terminated, or, with respect to a Distribution
Territory or any Distribution Product, until the Distribution Appointment is
terminated in respect of that Distribution Territory or Distribution Product,
whichever is the earlier, Unilever will not, and will procure that no member of
the Unilever Group (including any Unilever Affiliate) will, appoint or engage
any other person in any Distribution Territory as its licensee, distributor,
wholesaler or other reseller of or agent for the promotion or sale of
Distribution Products (regardless of pack size) to Professional Customers in
such Distribution Territory, other than the relevant JD Affiliate pursuant to or
as otherwise permitted by this Schedule 4.

 

4. Unilever confirms that neither it nor any member of the Unilever Group
(including the Unilever Affiliates), shall specifically target or actively seek
Professional Customers for the sale of Distribution Products (regardless of pack
size) in any Distribution Territory.

 

5. Subject always as provided in paragraphs 3 and 4 of this Schedule 4, neither
Unilever nor any member of the Unilever Group (including the Unilever
Affiliates) shall otherwise be prevented or restricted in any way by this
Schedule 4 from promoting or selling Distribution Products (or any product
equivalent thereto) to:

 

  (i) Professional Customers in any Distribution Territory; or

 

  (ii) Professional Customers in any in any territory other than a Distribution
Territory.



--------------------------------------------------------------------------------

6. Notwithstanding anything in this Schedule 4, neither Unilever nor any member
of the Unilever Group (including the Unilever Affiliates) shall have any
liability to JohnsonDiversey or any of the JD Affiliates for the promotion or
sale of Distribution Products to Professional Customers in any Distribution
Territory:

 

  (i) by any third party over which neither Unilever nor any of the Unilever
Affiliates has any control;

 

  (ii) by any licensee, agent, distributor, wholesaler or other reseller, other
than any such person that is either a Professional Reseller or a licensee or
agent appointed or engaged by any member of the Unilever Group (including any
Unilever Affiliate) after the Commencement Date for the promotion or sale of
Distribution Products (regardless of pack size) to Professional Customers in
breach of paragraph 3 of this Schedule 4;

 

  (iii) by any licensee, agent, distributor, wholesaler or other reseller of any
member of the Unilever Group, or by any member of the Unilever Group, (including
in each case any Unilever Affiliate) where any such sale was not solicited by it
or where it has used reasonable endeavours to procure that such person should
not so promote or sell Distribution Products to Professional Customers in any
Distribution Territory;

 

  (iv) by any licensee, agent, distributor, wholesaler or other reseller of
Unilever or any member of the Unilever Group (including any Unilever Affiliate)
to whom Unilever or any member of the Unilever Group including the Unilever
Affiliate was selling such Distribution Products at any time during the 12 month
period prior to the Commencement Date;

Nothing in this Schedule 4 shall prevent or restrict Unilever or any Unilever
Affiliate from manufacturing, distributing, marketing, promoting or selling,
whether directly or indirectly, a Distribution Product to a Professional
Customer if and to the extent that the sale of such Distribution Product to such
Professional Customer by any member of the JohnsonDiversey Group would
constitute a Restricted Sale.

 

7. With effect from the Commencement Date until this Agreement terminates in its
entirety or all the Distribution Appointments pursuant to this Schedule 4 are
terminated or, with respect to a Distribution Territory or any Distribution
Product, until the Distribution Appointment pursuant to this Schedule 4 is
terminated in respect of that Distribution Territory or Distribution Product,
whichever is the earlier, JohnsonDiversey will not, and will procure that no
member of the JohnsonDiversey Group (including the JD Affiliates) shall market,
distribute or sell any Distribution Product to (i) any Professional Customers in
any Distribution Territory, otherwise than in accordance with the terms of this
Schedule 4; or (ii) any other person, subject to paragraph 8 below, who is not a
Professional Customer in the relevant Distribution Territory.



--------------------------------------------------------------------------------

8. Notwithstanding any other provision of this Schedule 4, neither
JohnsonDiversey nor any JD Affiliate shall have any liability to Unilever or any
of the Unilever Affiliates for the promotion or sale of Distribution Products to
persons who are not Professional Customers by:

 

  (i) any third party over which neither JohnsonDiversey nor any of the JD
Affiliates has any control; or

 

  (ii) by any licensee, agent, distributor, wholesaler or other reseller of
JohnsonDiversey or of any of the JD Affiliates, or by JohnsonDiversey or any
such JD Affiliates, where any such sale was not solicited by it or where
JohnsonDiversey or such JD Affiliates has used reasonable endeavours to procure
that such person should not so promote or sell Distribution Products to persons
who are not Professional Customers in any Distribution Territory.

 

9. JohnsonDiversey shall procure that each JD Affiliate shall at all times
during the term of its appointment as distributor pursuant to this Schedule 4:

 

  (i) Use reasonable endeavours to promote the distribution and sale of the
Distribution Products to Professional Customers in the relevant Distribution
Territory provided that, for the avoidance of doubt, in no event will
JohnsonDiversey or any JD Affiliate be required to make or offer to make any
Restricted Sale under this Schedule 4;



--------------------------------------------------------------------------------

  (ii) Submit monthly written reports to the relevant Unilever Affiliate showing
such information relating to the promotion and sale of Distribution Products
hereunder as the Unilever Affiliates may reasonably request from time to time;

 

  (iii) Only use advertising materials and promotional literature which have
been supplied to it by Unilever or by a Unilever Affiliate for such purpose or
which have been previously approved in writing by the relevant Unilever
Affiliate;

 

  (iv) Not make any written or oral statement with regard to the Distribution
Products without the prior written approval of the Unilever Affiliates, except
as consistent with materials supplied to JD Affiliates by Unilever or the
respective Unilever Affiliate; and

 

  (v) Comply with all applicable laws and regulations.

 

10. The JD Affiliates shall have the non-exclusive right in their respective
Distribution Territory to use the trade marks of the Unilever Group that are
used on or in connection with the Distribution Products (“Relevant Trade Marks”)
solely in the promotion and sale of the Distribution Products in accordance
herewith. All confidential information and intellectual property rights in or
related to the Distribution Products are and shall remain the absolute property
of members of the Unilever Group. Neither JohnsonDiversey nor any JD Affiliate
shall make any addition or alteration whatsoever to any Relevant Trade Mark or
any Distribution Product or any packaging or label relating thereto and all
Distribution Products shall be sold under the Relevant Trade Marks designated by
Unilever. Each of the Unilever Affiliates and the JD Affiliates shall promptly
give notice in writing to the other in the event that it becomes aware of any
infringement or suspected infringement within a Distribution Territory of the
Relevant Trade Marks or any other intellectual property rights in or relating to
the Distribution Products, or of any claim that any Distribution Product
infringes such rights of any third party, and Unilever shall in its absolute
discretion determine what action if any shall be taken in respect of the matter.

 

11.

Each Unilever Affiliate may remove any product from the Distribution Products in
the event that it is discontinued by such Unilever Affiliate. Each Unilever
Affiliate may change the specification, formulation, packaging, appearance or
any other



--------------------------------------------------------------------------------

 

feature of any Distribution Product and/or the positioning of or claims made for
it or change the brand or brand name under which any Distribution Product is
promoted or sold, provided that each such change, positioning or claims are
consistent with those for Distribution Products sold by such Unilever Affiliate
or any other member of the Unilever Group in same Distribution Territory to
persons who are not Professional Customers. In any such event, the Unilever
Affiliate shall provide prior written notice to the relevant JD Affiliate.

 

12. The method for calculating prices for the amount to be paid by the JD
Affiliates to the Unilever Affiliates for the Distribution Products and other
applicable trade terms are identified in Part D of this Schedule 4, which,
unless they are contrary to applicable local law in any Distribution Territory
or the trade terms framework generally applicable in the Distribution Territory
is different from the framework generally applicable in Europe as at the date
hereof (“Modified Trade Terms”), shall apply to all transactions between a JD
Affiliate and a Unilever Affiliate in respect of Distribution Products pursuant
to this Schedule 4. If any provision of this Schedule 4 (including without
limitation Part D hereof) is contrary to applicable local law in any
Distribution Territory or where Modified Trade Terms apply, the Parties shall
seek in good faith, and shall procure that their respective affiliates in the
Distribution Territory shall seek in good faith, to agree amendments thereto
which comply with such local law or such Modified Trade Terms but otherwise
reflect as closely as is legally possible the original commercial and economic
intent and which shall apply as between the Unilever Affiliate and JD Affiliate
in such Distribution Territory. Any and all expenses, costs and charges incurred
by a JD Affiliate in the performance of its obligations under this Schedule 4
shall be paid by the JD Affiliate unless otherwise expressly provided in this
Schedule 4.

 

13. Except as and to the extent expressly provided herein or unless expressly
agreed otherwise in writing by both the relevant Unilever Affiliate and the
relevant JD Affiliate, the standard terms and conditions of sale of the relevant
Unilever Affiliate in force from time to time are intended to and shall apply to
all sales or purchase of Distribution Products pursuant to this Schedule 4 by
and between such Unilever Affiliate and the relevant JD Affiliate (save to the
extent that they are inconsistent with this Schedule 4, in which case this
Schedule 4 shall prevail) and any purchase order, invoice, sales or similar
documents of such JD Affiliate are not intended to apply to any such sale or
purchase.



--------------------------------------------------------------------------------

14. The Distribution Appointments shall commence on Commencement Date and shall
continue for the period of the Term unless terminated earlier in accordance with
this Schedule 4.

 

15. Without prejudice to any other right or remedy, and subject only (where
applicable) to the payment of compensation in accordance with this Agreement,
Unilever may terminate the MDA or a Distribution Appointment:

 

 

(A)

on the sixth (6th) anniversary of the Commencement Date subject to Unilever
having given not less than twelve (12) months’ prior Notice to JohnsonDiversey
to terminate both (i) MDA: and (ii) the MLA and, for the avoidance of doubt, any
such termination of the MDA shall be in respect of all the Distribution
Appointments;

 

  (B) with immediate effect in respect of any Distribution Product or
Distribution Territory if and to the extent that Unilever (or any member of the
Unilever Group) (i) sells or otherwise disposes of the Trade Marks related
thereto and/or the business and/or assets associated with such Trade Marks,
Products or Territories or (ii) discontinues, in good faith, the sale of the
Distribution Product in the relevant Distribution Territory (including without
limitation where such Distribution Product is migrated to another trade mark of
the Unilever Group and the Parties do not agree to the migration by the relevant
member of the JohnsonDiversey Group of the relevant Distribution Product to the
same trade mark and its inclusion as a Distribution Product). Unilever shall,
subject to any obligations of confidentiality and applicable law, use
commercially reasonable endeavours to give JohnsonDiversey reasonable prior
notice of any proposed sale or discontinuation; provided, that, in the event
that less than 12 weeks notice is provided, the affected JD Affiliates shall be
provided with a sell-off period for any inventory bearing the Trade Marks on
hand when such notice was delivered equal to not less than 12 weeks from the
date such notice is delivered.



--------------------------------------------------------------------------------

16. Without prejudice to any other right or remedy, and subject only to the
payment of compensation in accordance with this Agreement, all Distribution
Appointments shall terminate automatically and without need for notice
immediately upon termination of this Agreement or the MLA.

 

17. Unilever may (without prejudice to any other right or remedy) by Notice to
JohnsonDiversey terminate any Distribution Appointment with immediate effect if:

 

  (A) without prejudice to its right to do so, JohnsonDiversey or any JD
Affiliate challenges the validity of or Unilever’s or any Unilever Affiliate’s
ownership of any rights or registrations in or in relation to any of the Trade
Marks;

 

  (B) JohnsonDiversey (or any JD Affiliate in respect of only such JD
Affiliate’s appointment) is in material or persistent breach of any provision of
this Schedule 4 and, if such breach is capable of remedy, such breach has not
been remedied within 30 (thirty) Business Days after receipt by JohnsonDiversey
of Notice from Unilever requiring such remedy;

 

  (C) there is a change of control of JohnsonDiversey or JohnsonDiversey
Holdings, Inc, a change of control occurring if any person acquires Control or
any person who previously had control ceases to have such Control (whether or
not another person acquires Control), other than any transaction relating to the
sale or transfer by any member of the Unilever Group of its equity interest in
JohnsonDiversey Holdings, Inc or an initial public offering of the shares of
JohnsonDiversey or JohnsonDiversey Holdings, Inc, it being understood that, upon
a change of control of a JD Affiliate, it ceases to be a member of the
JohnsonDiversey Group with the effect set forth in paragraph 19 below;

 

  (D) any procedure is commenced with a view to the winding-up or
re-organisation of JohnsonDiversey and such procedure is not dismissed within 60
(sixty) days, save that no right to terminate will arise in respect of any
procedure commenced for the purpose of a solvent amalgamation, reconstruction or
reorganisation with the prior written consent of Unilever (such consent not to
be unreasonably withheld or delayed);



--------------------------------------------------------------------------------

  (E) any procedure is commenced with a view to the appointment of an
administrator, receiver, administrative receiver or trustee in bankruptcy in
relation to JohnsonDiversey or all or substantially all of its assets and such
procedure is not dismissed within 60 (sixty) days;

 

  (F) the holder of any security over all or substantially all of the assets of
JohnsonDiversey takes unambiguous steps to enforce that security;

 

  (G) all or substantially all of the assets of JohnsonDiversey are subject to
attachment, sequestration, execution or any similar process;

 

  (H) JohnsonDiversey is unable to pay its debts as they fall due or enters into
a composition or arrangement with its creditors or any class of them; or

 

  (I) anything analogous to any of the events described in clauses 17(D) to
17(H) occurs in any jurisdiction, or upon the occurrence of any of the events
set forth in sub-paragraphs 17 (D) to 17 (H), or an analogous event, affecting a
JD Affiliate, the termination right shall be available in respect of the
Distribution Appointment of only such affected JD Affiliate.

 

18. For the avoidance of doubt, the right to terminate the Distribution
Appointments in accordance with this Schedule 4 is without prejudice to any
rights, powers and remedies provided by law, and any rights or liabilities
accrued hereunder, to either Party at the date of termination.

 

19. For the avoidance of doubt, on any member of JohnsonDiversey’s Group
(including any JD Affiliate) ceasing to be a member, the Distribution
Appointments shall be treated as terminated (in relation to that member only)
for the purposes of Clause 21, on such JD Affiliate ceasing to be a member of
the JohnsonDiversey Group.

 

20. Termination of the Agreement of which this Schedule 4 forms part in
accordance with its terms or of any Distribution Appointment by Unilever in
accordance with this Schedule 4 or expiry of the Term shall not give
JohnsonDiversey or any JD Affiliate any right to compensation other than (i) in
connection with any rights or liabilities arising under this Schedule 4 prior to
such termination; and (ii) any amounts payable under this Schedule 4.



--------------------------------------------------------------------------------

21. Termination of any Distribution Appointment pursuant to this Schedule 4
however caused shall be without prejudice to any rights or liabilities accrued
at the date of termination. Upon termination:

 

  (i) each affected JD Affiliate shall promptly return to the appropriate
Unilever Affiliate all technical, promotional and other materials, documents or
papers whatsoever sent or provided to the JD Affiliates in connection with the
Distribution Products (other than correspondence);

 

  (ii) each affected JD Affiliate shall return and sell to the appropriate
Unilever Affiliate all (save to the extent required to meet outstanding orders
or other binding commitments in accordance with sub-paragraph (iii) below)
inventory of Products in saleable condition, for which the Unilever Affiliate
shall pay the amount the JD Affiliate paid the Unilever Affiliate net of any
applicable discounts or trade terms actually received;

 

  (iii) each affected JD Affiliate shall immediately cease the distribution,
promotion and sale of Distribution Products save that in the event only of early
termination such JD Affiliate may retain such inventory of Distribution Products
as are reasonably required to meet prior outstanding orders or other binding
commitments for the same from Professional Customers in the ordinary course of
business during a period not exceeding twelve (12) months from termination; and

 

  (iv) all other rights and licenses of the JD Affiliates under this Schedule 4
shall terminate on the termination date.



--------------------------------------------------------------------------------

Part C:    UNILEVER AFFILIATES AND JD AFFILIATES

 

Territory

  

Unilever Affiliate

  

JD Affiliate

Argentina

   Unilever de Argentina S.A.    JohnsonDiversey de Argentina S.A.

Australia

   Unilever Australia Ltd    JohnsonDiversey Australia Pty Limited

Austria

   Unilever Austria GmbH    Johnson Diversey Austria Trading GmbH

Belgium

   Unilever Belgium BVBA    Johnson Diversey Belgium BVBA

Canada

   Unilever Canada Inc.    JohnsonDiversey Canada, Inc.

Chile

   Unilever Chile HPC Ltda    JohnsonDiversey Industrial y Comercial de Chile
Limitada

Czech Republic

   Unilever CR, spol. s.r.o.    JohnsonDiversey Ceska republika s.r.o.

Denmark

   Unilever Danmark AS 45963128    JohnsonDiversey Filial af JohnsonDiversey UK
Ltd., England

Finland

   Unilever Finland Oy 0141907-3    Johnson Wax Professional Ltd., Suomen
sivuliike

France

   Unilever France    JohnsonDiversey (France) S.A.S.

Germany

   Unilever Deutschland GmbH    JohnsonDiversey Deutschland GmbH & Co. OHG

Greece

   Unilever Hellas A.E.B.E.    JohnsonDiversey Hellas S.A.

Hungary

   Unilever Magyarorszag Kereskedelmi Kft.    JohnsonDiversey Hungary
Manufacture and Trade Limited Liability Company

India

   Hindustan Unilever Ltd    JohnsonDiversey India Private Limited

Indonesia

   PT Unilever Indonesia Tbk    PT Diversey Indonesia

Italy

   Unilever Italia s.r.l.    JohnsonDiversey S.p.A.

Kenya

   Unilever Kenya Limited    JohnsonDiversey East Africa Limited

Netherlands

   Unilever Nederland B.V.    JohnsonDiversey B.V.

New Zealand

   Unilever New Zealand Ltd    JohnsonDiversey New Zealand Limited

Philippines

   Unilever Philippines Inc    JohnsonDiversey Philippines, Inc.

Poland

      JohnsonDiversey Polska Sp. z.o.o.

Romania

   Unilever South Central Europe SRL    Johnson Diversey Romania S.R.L.

Russia

   OOO ‘Unilever SNG’    JohnsonDiversey LLC

Slovakia

   Unilever Slovensko, s.r.o.    JohnsonDiversey Slovensko, s.r.o.

South Africa

   Unilever South Africa Home and Personal Care (Pty) Ltd    JohnsonDiversey
South Africa (Pty) Ltd.

Spain

   UNILEVER ESPAÑA, S.A.    JohnsonDiversey Espana, S.L.

Sweden

   Unilever Sverige AB 556011-6146    JohnsonDiversey Sverige AB

Switzerland

   Unilver Schweiz GmbH    JohnsonDiversey Europe B.V.

Thailand

   Unilever Thai Holdings Limited    JohnsonDiversey (Thailand) Ltd.

Turkey

   Unilever Sanayi ve Ticaret Turk AS    Diversey Kimya Sanayi ve Ticaret A.S.

United States

   Unilever Supply Chain Inc, a wholly owned subsidiary of Conopco Inc.   
JohnsonDiversey, Inc.



--------------------------------------------------------------------------------

IN WITNESS of which this Agreement has been entered into on the date first
written above.

 

Signed by    )          for and on behalf of    )       /s/ John Ripley   
UNILEVER PLC    )          Signed by    )          for and on behalf of    )   
   /s/ John Ripley    UNILEVER N.V.    )          Signed by    )          for
and on behalf of    )       /s/ Joseph F. Smorada    JOHNSONDIVERSEY, INC.    )
        